DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 1/20/2021.  Claims 1-20 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (US2017/0198946) in view of Noguchi et al. (JPH0868569A).

Regarding Claim 1, Takenaka teaches an air-conditioning apparatus [fig 1], comprising: a refrigerant circuit in which a compressor [1], a heat source heat exchanger [3], an expansion valve [8], and a load heat exchanger [5] are connected via refrigerant pipes [0048; 0059; see fig 1]; 
a refrigerant leakage sensor [43] configured to output a refrigerant leakage detection signal indicating detection of refrigerant leakage when the refrigerant leakage sensor detects the refrigerant leakage [0061]; 
a refrigerant circuit cutoff valve [21,22] configured to cut off a flow of a refrigerant when the refrigerant cutoff valve is set to a closed state [0081]; and 
a controller [70] programmed to determine whether refrigerant leakage occurs on a basis of whether the refrigerant leakage detection signal is received from the refrigerant leakage sensor [43], when the controller [70] receives the refrigerant leakage detection signal and determines that the refrigerant leakage occurs, control the refrigerant circuit cutoff valve [21, 22] to be set to the closed state for control of refrigerant leakage [0061].

However, Noguchi teaches an ammonia leakage detection method [0001] having where a controller determines whether refrigerant leakage occurs on a basis of both (i) an operating state of a refrigeration cycle of the refrigerant, wherein the operating state is determined based on an index stored in a memory [0007; 0011; 0012; where data is stored as part of the learning function that enables the system to discriminate refrigerant leakage due to pressure change], and (ii) whether the refrigerant leakage detection signal is received from the refrigerant leakage sensor [0011; 0013; 0021;  at 0013 Noguchi teaches using a resistance type sensor to detect refrigerant in the atmosphere of the outdoor unit and at 0021 where Noguchi discloses that a combination of the detection methods can be used to obtain a double or triple safety device while ensuring high reliability].
Noguchi teaches that it is known in the field of endeavor of refrigeration to use a combination of refrigerant detection methods in order to provide a method that doubles or triple the safety while ensuring high reliability of detection [0021].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Takenaka to  have where the controller is programmed to determine whether refrigerant leakage occurs on a basis of both (i) an operating state of a refrigeration cycle of the refrigerant, wherein the operating state is determined based on an index stored in a memory, and (ii) whether the refrigerant leakage detection signal is 
For clarity, a person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit the teachings of multiple patents together like pieces of a puzzle. Since Takenaka teaches control of a cutoff valve based on single leak detection method and Noguchi teaches a twostep leak detection method, one of ordinary skill in the art would have no problem improving the system of Takenaka by having the cutoff valve controlled by the twostep detection method of Noguchi in order to double the safety and ensure high reliability.  

Regarding Claim 8, Takenaka teaches the invention of Claim 1 above and Takenaka teaches where the refrigerant has flammability [0041; where R32 refrigerant is used in the system].

Regarding Claim 9, Takenaka teaches the invention of Claim 1 above and Takenaka teaches where the refrigerant circuit cutoff valve is provided in the refrigerant circuit [As modified above, see the rejection of Claim 1 for detailed discussion].

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (US2017/0198946) and Noguchi et al. (JPH0868569A) as applied to claim 1 above, and further in view of Bessler (US5586445).

Regarding Claim 2, Takenaka teaches the invention of Claim 1 above but does not explicitly teach a temperature sensor configured to detect discharge temperature of refrigerant discharged from the compressor, wherein the controller is configured to 
However, Bessler teaches a refrigeration system [col 1, lines 8-11] having a temperature sensor [10] configured to detect discharge temperature of refrigerant discharged from the compressor [col 3, lines 15-29], wherein a controller [12] is configured to determine whether the refrigerant leakage occurs by comparing the discharge temperature serving as an index of the operating state with a predetermined reference value [col 4, lines 19-41] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. detect a low charge condition [refrigerant leak] without directly measuring superheat and thereby improve the detection of a low charge condition [col 2, lines 3-23].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Takenaka to have a temperature sensor configured to detect discharge temperature of refrigerant discharged from the compressor, wherein the controller is configured to determine whether the refrigerant leakage occurs by comparing the discharge temperature serving as the index of the operating state with a predetermined reference value in view of the teachings of Bessler where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. detect a low charge condition [refrigerant leak] without directly measuring superheat and thereby improve the detection of a low charge condition.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (US2017/0198946) and Noguchi et al. (JPH0868569A) as applied to claim 1 above, and further in view of Washimi (JPH06137725A).

Regarding Claim 3, Takenaka teaches the invention of Claim 1 above and Takenaka teaches two temperature sensors [33, 34] each configured to detect a corresponding one of temperature of refrigerant at a portion connecting the load heat exchanger [5] that is close to the expansion valve [8] and temperature of refrigerant at a portion across the load heat exchanger from the expansion valve [0061].  Takenaka does not teach wherein the controller is configured to calculate a degree of superheat as an index of the operating state using the temperatures detected by the two temperature sensors and determine whether the refrigerant leakage occurs by comparing the degree of superheat that is calculated with a predetermined reference value.
However, Washimi teaches a refrigerating apparatus [0001] two temperature sensors [20, 21] each configured to detect a corresponding one of temperature of refrigerant at a portion connecting a load heat exchanger [4] that is close to an expansion valve [3] and temperature of refrigerant at a portion across the load heat exchanger from the expansion valve [0009], wherein a controller [10] is configured to calculate a degree of superheat as an index of the operating state using the temperatures detected by the two temperature sensors and determine whether the refrigerant leakage occurs by comparing the degree of superheat that is calculated with a predetermined reference value [0009; 0010] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Takenaka to have two temperature sensors each configured to detect a corresponding one of temperature of refrigerant at a portion connecting the load heat exchanger that is close to the expansion valve and temperature of refrigerant at a portion across the load heat exchanger from the expansion valve, wherein the controller is configured to calculate a degree of superheat as the index of the operating state using the temperatures detected by the two temperature sensors and determine whether the refrigerant leakage occurs by comparing the degree of superheat that is calculated with a predetermined reference value in view of the teachings of Washimi where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. detect a refrigerant leak and improve the accuracy of detecting an excess or deficiency of a refrigerant filling amount.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (US2017/0198946) and Noguchi et al. (JPH0868569A) in view of Sakurai et al. (JP2012211723A).

Regarding Claim 4, Takenaka teaches the invention of Claim 1 above and teaches a pressure sensor [31] configured to detect pressure of refrigerant discharged from the compressor [0050]; and a temperature sensor [34] configured to detect temperature of refrigerant at a portion connecting the load heat exchanger [5] that is close to the expansion valve [0061].  Takenaka does not explicitly teach wherein the controller is configured to calculate a degree of subcooling as the index of the operating 
However, Sakurai teaches a refrigerating apparatus [0001] having a pressure sensor [11] configured to detect pressure of refrigerant discharged from the compressor [0043]; and a temperature sensor 8] configured to detect temperature of refrigerant at a portion connecting the load heat exchanger [4] that is close to the expansion valve [3; 0040] and where a controller [6] is configured to calculate a degree of subcooling as an index of the operating state using saturated liquid temperature obtained from the pressure and the temperature detected by the temperature sensor [0050] and determine whether a refrigerant leakage occurs by comparing a degree of subcooling that is calculated with a predetermined reference value [0050; 0055] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. inexpensively detect a refrigerant leak [0007].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Takenaka to have a controller that calculates a degree of subcooling as the index of the operating state using saturated liquid temperature obtained from the pressure and the temperature detected by the temperature sensor and determine whether the refrigerant leakage occurs by comparing the degree of subcooling that is calculated with a predetermined reference value in view of the teachings of Sakurai where the elements could have been combined by known methods with no change in their respective functions, and .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (US2017/0198946) and Noguchi et al. (JPH0868569A) as applied to claim 1above, and further in view of Asakura (JP2002340462A).

Regarding Claim 5, Takenaka teaches the invention of Claim 1 above but does not explicitly teach wherein the controller is configured to determine whether the refrigerant leakage occurs by comparing an electric current value of the compressor or an input value used to set the electric current value with a predetermined reference value, the electric current value or the input value serving as an index of the operating state.
However, Asakura teaches a refrigeration cycle [0001] having wherein a controller [19] is configured to determine whether a refrigerant leakage occurs by comparing an electric current value of a compressor [9] or an input value used to set the electric current value with a predetermined reference value, the electric current value or the input value serving as an index of the operating state [0018; 0021-0022] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. determining a gas leak in a refrigerator by detecting the current value input and thereby prevent ignition and explosion of the refrigerant [0006].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Takenaka to .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (US2017/0198946) and Noguchi et al. (JPH0868569A) as applied to claim 1 above, and further in view of Yajima et al. (US2018/0045424).

Regarding Claim 6, Takenaka teaches the invention of Claim 1 above but does not teach when the controller determines that the refrigerant leakage occurs, the controller is configured to stop the compressor and set the expansion device to a closed state.
However, Yajima teaches a refrigeration cycle [0001] having wherein when a controller [70] determines a refrigerant leakage [0111; using sensor 60] the controller is configured to stop the compressor [21] and set the expansion valve [32] to a closed state [0157].  Yajima teaches that it is known in the field of endeavor of refrigeration to stop the driving of the compressor and close the expansion valve is to stop further circulation of the refrigerant in the refrigerant circuit and provide a system having superior safety [0005; 0157].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (US2017/0198946) and Noguchi et al. (JPH0868569A) as applied to claim 1 above, and further in view of Zhou et al. (CN202188563U).

Regarding Claim 7, Takenaka teaches the invention of Claim 1 above but does not explicitly teach where the refrigerant leakage sensor is configured to transmit the refrigerant leakage detection signal to the controller by radio or by wire.
However, Zhou teaches an air conditioner [fig 1] having where a refrigerant leakage sensor [101] is configured to transmit a refrigerant leakage detection signal to a controller [300] by radio or by wire [page 4, lines 1-5] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a feedback signal to the controller indicative of refrigerant leak status.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Takenaka to have where the refrigerant leakage sensor is configured to transmit the refrigerant leakage detection signal to the controller by radio or by wire in view of the teachings of Zhou where the elements could have been combined by known methods with no change .

Claims 10, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. (JP2010210129A) in view of Noguchi et al. (JPH0868569A).

Regarding Claim 12, Watabe teaches an air-conditioning apparatus [fig 1], comprising: 
a refrigerant circuit in which a compressor [21], a heat source heat exchanger [22], an expansion valve [23a], and a load heat exchanger [at least the heat exchanger of cooler 17] are connected via refrigerant pipes [0041; fig 1];
a refrigerant leakage sensor [28] configured to output a refrigerant leakage detection signal indicating detection of refrigerant leakage when the refrigerant leakage sensor detects the refrigerant leakage [0046];
a cutoff damper [25, 26] configured to cut off a flow of air heat-exchanged by the load heat exchanger flowing through a duct when the cutoff damper is set to a closed state [0055]; and a controller [13] programmed to: determine whether refrigerant leakage occurs on a basis whether the refrigerant leakage detection signal is received from the refrigerant leakage sensor [0046], when the controller receives the refrigerant leakage detection signal control the cutoff damper [25, 26] to be set to the closed state for control of air flowing through the duct [0055].
Whereas Watabe determines refrigerant leakage based on a refrigerant leakage sensor and performs a corresponding control, Watabe does not teach where the controller is programmed to determine whether refrigerant leakage occurs on a basis of both (i) an operating state of a refrigeration cycle of the refrigerant, wherein the 
However, Noguchi teaches an ammonia leakage detection method [0001] having where a controller determines whether refrigerant leakage occurs on a basis of both (i) an operating state of a refrigeration cycle of the refrigerant, wherein the operating state is determined based on an index stored in a memory [0007; 0011; 0012; where data is stored as part of the learning function that enables the system to discriminate refrigerant leakage due to pressure change], and (ii) whether the refrigerant leakage detection signal is received from the refrigerant leakage sensor [0011; 0013; 0021;  at 0013 Noguchi teaches using a resistance type sensor to detect refrigerant in the atmosphere of the outdoor unit and at 0021 where Noguchi discloses that a combination of the detection methods can be used to obtain a double or triple safety device while ensuring high reliability].
Noguchi teaches that it is known in the field of endeavor of refrigeration to use a combination of refrigerant detection methods in order to provide a method that doubles or triple the safety while ensuring high reliability of detection [0021].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Watabe to  have where the controller is programmed to determine whether refrigerant leakage occurs on a basis of both (i) an operating state of a refrigeration cycle of the refrigerant, wherein the operating state is determined based on an index stored in a memory, and (ii) whether the refrigerant leakage detection signal is received from the refrigerant leakage sensor in view of the teachings of Noguchi in order to provide a method that doubles or triple the safety while ensuring high reliability of detection.


Regarding Claim 10, Watabe teaches the invention of Claim 12 above and Watabe teaches where the cutoff damper [25, 26] is provided in a duct [at least the air inlet and air outlet structure of cooler 17] through which air heat- exchanged by the load heat exchanger flows [0050].

Regarding Claim 19, Watabe teaches the invention of Claim 1 above and Watabe teaches where the refrigerant has flammability [0001].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. (JP2010210129A) and Noguchi et al. (JPH0868569A) as applied to claim 12 above, and further in view of Hara (JPH03247932A).

Regarding Claim 11, Watabe teaches the invention of Claim 12 above and Watabe teaches a plurality of the air-conditioning apparatuses, wherein when one of a plurality of the controllers [13] determines that the refrigerant leakage occurs, the one of the plurality of the controllers is configured to set a corresponding one of the plurality of the cutoff dampers [25, 26] provided in a corresponding one of the plurality of branch ducts [ducts of cooler 17] connected to the load heat exchanger [heat exchanger of 
Watabe does not teach a duct including a plurality of branch ducts each connected to a corresponding one of a plurality of the load heat exchangers, and a junction joining together the plurality of branch ducts and connecting the plurality of branch ducts to a space;
wherein the plurality of the air-conditioning apparatuses are each configured to air- condition the space and share the refrigerant leakage sensor installed in the space;
a plurality of cutoff dampers are each provided in a corresponding one of the plurality of branch ducts.
However, Hara teaches a multi-system air conditioner [fig 1] having a duct [39, 41] including a plurality of branch ducts each connected to a corresponding one of a plurality of the load heat exchangers [27, 35], and a junction [45] joining together the plurality of branch ducts and connecting the plurality of branch ducts to a space [20; page 2, para 2-page 3 para 2; fig 1]; 
a plurality of the cutoff dampers [45, 46] are each provided in a corresponding one of the plurality of branch ducts [fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. providing 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of to have a duct including a plurality of branch ducts each connected to a corresponding one of a plurality of the load heat exchangers, and a junction joining together the plurality of branch ducts and connecting the plurality of branch ducts to a space; a plurality of the cutoff dampers are each provided in a corresponding one of the plurality of branch ducts in view of the teachings of Hara where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. providing a structure whereby room temperature can be controlled by controlling the air volume of each air system.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. (JP2010210129A) and Noguchi et al. (JPH0868569A) as applied to claim 12 above, and further in view of Bessler (US5586445).

Regarding Claim 13, Watabe, as modified, teaches the invention of Claim 12 above but does not explicitly teach a temperature sensor configured to detect discharge temperature of refrigerant discharged from the compressor, wherein the controller is configured to determine whether the refrigerant leakage occurs by comparing the discharge temperature serving as the index of the operating state with a predetermined reference value.
However, Bessler teaches a refrigeration system [col 1, lines 8-11] having a temperature sensor [10] configured to detect discharge temperature of refrigerant discharged from the compressor [col 3, lines 15-29], wherein a controller [12] is 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Watabe to have a temperature sensor configured to detect discharge temperature of refrigerant discharged from the compressor, wherein the controller is configured to determine whether the refrigerant leakage occurs by comparing the discharge temperature serving as the index of the operating state with a predetermined reference value in view of the teachings of Bessler where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. detect a low charge condition [refrigerant leak] without directly measuring superheat and thereby improve the detection of a low charge condition.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. (JP2010210129A) and Noguchi et al. (JPH0868569A) as applied to claim 12 above, and further in view of Washimi (JPH06137725).

Regarding Claim 14, Watabe, as modified, teaches the invention of Claim 12 above but does not teach two temperature sensors each configured to detect a corresponding one of temperature of refrigerant at a portion connecting the load heat 
However, Washimi teaches a refrigerating apparatus [0001] two temperature sensors [20, 21] each configured to detect a corresponding one of temperature of refrigerant at a portion connecting a load heat exchanger [4] that is close to an expansion valve [3] and temperature of refrigerant at a portion across the load heat exchanger from the expansion valve [0009], wherein a controller [10] is configured to calculate a degree of superheat as an index of the operating state using the temperatures detected by the two temperature sensors and determine whether the refrigerant leakage occurs by comparing the degree of superheat that is calculated with a predetermined reference value [0009; 0010] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. detect a refrigerant leak and improve the accuracy of detecting an excess or deficiency of a refrigerant filling amount [0006].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Watabe to have two temperature sensors each configured to detect a corresponding one of temperature of refrigerant at a portion connecting the load heat exchanger that is close to the expansion valve and temperature of refrigerant at a portion across the load heat exchanger from the expansion valve, wherein the controller is configured to calculate a .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. (JP2010210129A) and Noguchi et al. (JPH0868569A) as applied to claim 12 above, and further in view of Sakurai et al. (JP201211723A).

Regarding Claim 15, Watabe, as modified, teaches the invention of Claim 12 above but does not teach a pressure sensor configured to detect pressure of refrigerant discharged from the compressor; and a temperature sensor configured to detect temperature of refrigerant at a portion connecting the load heat exchanger that is close to the expansion valve, wherein the controller is configured to calculate a degree of subcooling as the index of the operating state using saturated liquid temperature obtained from the pressure and the temperature detected by the temperature sensor and determine whether the refrigerant leakage occurs by comparing the degree of subcooling that is calculated with a predetermined reference value.
However, Sakurai teaches a refrigerating apparatus [0001] having a pressure sensor [11] configured to detect pressure of refrigerant discharged from the compressor [0043]; and a temperature sensor 8] configured to detect temperature of refrigerant at a portion connecting the load heat exchanger [4] that is close to the expansion valve [3; 0040] and where a controller [6] is configured to calculate a degree of subcooling as an 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Watabe to have a controller that calculates a degree of subcooling as the index of the operating state using saturated liquid temperature obtained from the pressure and the temperature detected by the temperature sensor and determine whether the refrigerant leakage occurs by comparing the degree of subcooling that is calculated with a predetermined reference value in view of the teachings of Sakurai where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. inexpensively detect a refrigerant leak.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. (JP2010210129A) and Noguchi et al. (JPH0868569A) as applied to claim 12 above, and further in view of Asakura (JP2002310162A).

Regarding claim 16, Watabe, as modified, teaches the invention of Claim 12 above but does not teach wherein the controller is configured to determine whether the refrigerant leakage occurs by comparing an electric current value of the compressor or 
However, Asakura teaches a refrigeration cycle [0001] having wherein a controller [19] is configured to determine whether a refrigerant leakage occurs by comparing an electric current value of a compressor [9] or an input value used to set the electric current value with a predetermined reference value, the electric current value or the input value serving as an index of the operating state [0018; 0021-0022] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. determining a gas leak in a refrigerator by detecting the current value input and thereby prevent ignition and explosion of the refrigerant [0006].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Watabe to have wherein the controller is configured to determine whether the refrigerant leakage occurs by comparing an electric current value of the compressor or an input value used to set the electric current value with a predetermined reference value, the electric current value or the input value serving as the index of the operating state in view of the teachings of Asakura where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. determining a gas leak in a refrigerator by detecting the current value input and thereby prevent ignition and explosion of the refrigerant.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. (JP2010210129A) and Noguchi et al. (JPH0868569A) as applied to claim 12 above, and further in view of Yajima et al. (US2018/0045424).

Regarding Claim 17, Watabe, as modified, teaches the invention of Claim 12 above but does not teach wherein when the controller determines that the refrigerant leakage occurs, the controller is configured to stop the compressor and set the expansion valve to a closed state.
However, Yajima teaches a refrigeration cycle [0001] having wherein when a controller [70] determines a refrigerant leakage [0111; using sensor 60] the controller is configured to stop the compressor [21] and set the expansion valve [32] to a closed state [0157].  Yajima teaches that it is known in the field of endeavor of refrigeration to stop the driving of the compressor and close the expansion valve is to stop further circulation of the refrigerant in the refrigerant circuit and provide a system having superior safety [0005; 0157].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Watabe to have when the controller determines that the refrigerant leakage occurs, the controller is configured to stop the compressor and set the expansion device to a closed state in view of the teachings of Yajima in order to provide a system having superior safety

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. (JP2010210129A) and Noguchi et al. (JPH0868569A) as applied to claim 12 above, and further in view of Zhou et al. (CN202188563U).

Regarding Claim 18, Watabe, as modified, teaches the invention of Claim 12 above but does not teach wherein the refrigerant leakage sensor is configured to transmit the refrigerant leakage detection signal to the controller by radio or by wire.
However, Zhou teaches an air conditioner [fig 1] having where a refrigerant leakage sensor [101] is configured to transmit a refrigerant leakage detection signal to a controller [300] by radio or by wire [page 4, lines 1-5] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a feedback signal to the controller indicative of refrigerant leak status.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Watabe to have where the refrigerant leakage sensor is configured to transmit the refrigerant leakage detection signal to the controller by radio or by wire in view of the teachings of Zhou where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a feedback signal to the controller indicative of refrigerant leak status.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763